Case: 10-20476 Document: 00511445792 Page: 1 Date Filed: 04/14/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            April 14, 2011
                                     No. 10-20476
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

ABEDNEGO ESPINOSA,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                         for the Southern District of Texas
                              USDC No. 4:09-CR-631-2


Before DAVIS, SMITH, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       Abednego Espinosa pleaded guilty to conspiracy to commit hostage taking.
The district court sentenced him to 210 months of imprisonment and five years
of supervised release. The district court also ordered that Espinosa pay, jointly
and severably with his codefendants, $9,000 in restitution. Espinosa appeals,
arguing that the district court erred when it applied a six-level guidelines
enhancement based on its finding that a ransom demand was made and a two-



       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 10-20476 Document: 00511445792 Page: 2 Date Filed: 04/14/2011

                                  No. 10-20476

level guidelines enhancement based on its finding that firearms were used
during the offense.
      The district court did not clearly err in finding that the demanding of a
ransom was the purpose of the offense and was a reasonably foreseeable act of
one of Espinosa’s coconspirators in furtherance of the conspiracy, because these
findings are plausible in light of the record as a whole.           See U.S.S.G.
§ 1B1.3(a)(1)(B); United States v. Solis, 299 F.3d 420, 461-62 (5th Cir. 2002).
The district court also did not clearly err in finding that Espinosa’s
coconspirators pointed pistols at the victims or err in determining that such
conduct qualified as “otherwise us[ing]” firearms during the offense conduct.
U.S.S.G. § 2A4.1(b)(3), § 2A4.1, comment. (n.2); United States v. Dunigan, 555
F.3d 501, 504-06 (5th Cir. 2009). Further, the district court did not clearly err
in finding that the use of firearms was reasonably foreseeable to Espinosa, as
Espinosa viewed his coconspirators in possession of the pistols at the time of the
offense. See Solis, 299 F.3d at 462.
      AFFIRMED.




                                        2